Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 12/15/2020, wherein claims 1, 17 and 18 were amended. Claims 6 and 18-20 remain withdrawn from consideration at this time. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Del Monte (WO 2011/081636) in view of Bose et al. (US 5,690,275).
Regarding claims 1 and 10-11, Del Monte discloses a box (See Fig. 2) for storing produce comprising: a base (2 – at the bottom of Fig. 2) comprising a front panel (7), a rear panel (panel on the 
However, Bose teaches it is well known in the art that providing a larger cut-out area on a container would provide enhanced ventilation of the contents of the container due to the larger cut-out area offering less resistance to flow (column 2, lines 48-50 and column 4, lines 10-14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one cutout (venting/air flow cutout at 10) of Del Monte to be larger as taught by Bose in order to allow for enhanced/greater ventilation of the contents. Further regarding the specific size of the at least one cutout, Examiner makes note that there is no critically described in Applicant’s specification regarding the specific length of the cutout. Therefore, to modify the length of the cutout of Del Monte-Bose into the claimed 35% or 50% of the top edge of the select one or more of the front, rear, and opposing side panels in order to allow for greater air flow/venting would entail a mere change in size of the 
Regarding claim 2, Del Monte discloses the base further comprises a flap (at 3 in Fig. 2) extending from a bottom edge each of the front, rear, and opposing side panels, wherein the flaps form a bottom surface of the box.
Regarding claim 3, Del Monte discloses the flaps define a bottom opening (at 4 in Fig. 2) through the bottom surface of the box.
Regarding claim 4, Del Monte discloses the base further comprises at least one aperture (9) through a select one or more of the front, rear, and opposing side panels.
Regarding claim 5, Del Monte discloses the base further comprises at least one handhold (at 12) through a select one or more of the front, rear, and opposing side panels.
Regarding claim 7, Del Monte discloses the lid further comprises a flap (at 16) extending from a bottom edge each of the front, rear, and opposing side panels, wherein the flaps form a top surface of the box.
Regarding claim 8, Del Monte discloses the lid comprises at least one cutout (near 25 in Fig. 2) extending inwardly from an edge of a select one or more of the flaps.
Regarding claim 9, Del Monte discloses the lid further comprises at least one aperture (22) through a select one or more of the front, rear, and opposing side panels.
Regarding claim 12, Del Monte discloses a flexible bag disposed inside the box, wherein the flexible bag comprises a neck at a top portion of the flexible bag, wherein the flexible bag comprises a top opening above the neck.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Del Monte (WO 2011/081636) in view of Bose et al. (US 5,690,275)as applied to claim 12 above, in view of Chiquita (WO .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Del Monte (WO 2011/081636) in view of Bose et al. (US 5,690,275) and Chiquita (WO 97/11885).
Del Monte discloses a box (Fig. 2) for storing produce comprising: a base (2 – at the bottom of Fig. 2) comprising a front panel (7), a rear panel (panel on the opposing side from 7 in Fig. 2), and a pair of opposing side panels (5 and the panel opposing 5 in Fig. 2), wherein the front, rear, and opposing side panels, wherein the base comprises at least one opening (at 10) on a select one or more of the front, rear, and opposing side panels; a lid (1 at the top of Fig. 2) comprising a front panel (20), a rear panel (panel on the opposing side from 20 in Fig. 2), and a pair of opposing side panels (18 and 17 in Fig. 2), wherein the front, rear, and opposing side panels, wherein the lid comprises at least one opening (at 25) on a select one or more of the front, rear, and opposing side panels, wherein the lid is positionable on the base such that the at least one opening of the lid is aligned with the at least one opening of the 
Regarding the specific length of the at least one cutout, Bose teaches it is well known in the art that providing a larger cut-out area on a container would provide enhanced ventilation of the contents of the container due to the larger cut-out area offering less resistance to flow (column 2, lines 48-50 and column 4, lines 10-14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one cutout (venting/air flow cutout at 10) of Del Monte to be larger as taught by Bose in order to allow for enhanced/greater ventilation of the contents. Further regarding the specific size of the at least one cutout, Examiner makes note that there is no critically described in Applicant’s specification regarding the specific length of the cutout. Therefore, to modify the length of the cutout of Del Monte-Bose into the claimed 35% or 50% of the top edge of the select one or more of the front, rear, and opposing side panels in order to allow for greater air flow/venting would entail a mere change in size of the components and yield only predictable results.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding the flexible bag, Chiquita teaches a flexible bag (1) disposed within a box (shown in Fig. 4), wherein the flexible bag comprises a neck (4) at a top portion of the flexible bag, wherein the flexible bag comprises a top opening above the neck, a perforation line (5) disposed below the neck of the bag, a ripcord (8) positionable about the neck such that the ripcord is configured to secure the neck .

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735